I N THE SUPREME COURT O THE STATE O MONTANA
                              F           F




STATE O MONTANA,
       F

                            P l a i n t i f f and Respondent,                 No. 12479



J O H N MICHAEL SPIELMANN,

                            Defendant and A p p e l l a n t .
............................................
STATE O MONTANA,
       F

                            P l a i n t i f f and Respondent,                 No. 12480



LOUIS T N CHRISTENSEN,
       OY

                            Defendant and A p p e l l a n t .



Appeal from:        D i s t r i c t Court of t h e E i g h t e e n t h J u d i c i a l D i s t r i c t ,
                    Honorable W . W . L e s s l e y , Judge p r e s i d i n g .

Counsel of R.ecord:

    For A p p e l l a n t s :

            Smith, Smith and Sewell, Helena, Montana
            Robert J . Sewell argued, Helena, Montana
            Anderson and Dasinger, Bozeman, Montana

    For Respondents:

            Hon. Robert L. Woodahl, A t t o r n e y General, Helena,
             Montana
            3 . C . Weingartner, A s s i s t a n t A t t o r n e y G e n e r a l , a r g u e d ,
             Helena, Montana
            Thomas A . Olson, County A t t o r n e y , Bozeman, Montana
            Donald E. White, S p e c i a l Deputy County A t t o r n e y , argued,
             Bozeman, Montana



                                                 Submitted:          October 2, 1973

                                                     Decided : ~         V 9 lZn
                                                                              g
M r . J u s t i c e Gene B. Daly d e l i v e r e d t h e Opinion of t h e Court.

        This a p p e a l i s brought by defendants John Michael Spielmann
and Louis Tony C h r i s t e n s e n , from t h e i r j o i n t t r i a l i n t h e d i s -
t r i c t c o u r t of G a l l a t i n County.       Spielmann was c o n v i c t e d of one
count of robbery and Christensen of two c o u n t s of robbery and
of f i r s t degree b u r g l a r y .
        On November 9, 1972, Spielmann, C h r i s t e n s e n and Douglas

Green, aged 15, were a r r e s t e d t o g e t h e r .            Green plead g u i l t y t o
charges a g a i n s t him and was committed t o t h e Pine H i l l s J u v e n i l e
facility.         Green t e s t i f i e d a s a p r o s e c u t i o n w i t n e s s a t t h e t r i a l
of Spielmann and C h r i s t e n s e n .
        From t h e t r i a l r e c o r d t h e s e f a c t s appear:       Sometime between
10:00 p.m.        t h e n i g h t of October 31, 1972, and 2:39 a.m. t h e
morning of November 1, 1972, Christensen and Green b u r g l a r i z e d
t h e medical o f f i c e of D r . Edward L. King i n Ifanhatten, Montana,
t a k i n g v a r i o u s t y p e s of d r u g s , some s y r i n g e s and o t h e r medical
equipment.
      O November 2, 1972, Christensen and Green, a t gun p o i n t ,
       n
robbed t h e Medical A r t s Pharmacy i n Bozeman, Montana, t a k i n g a l l
t h e codeine, morphine and demerol.                      The pharmacist i n c h a r g e ,
D. G. Dunham, was a b l e t o g e n e r a l l y d e s c r i b e t h e two persons
and t h e i r c l o t h i n g .   He s t a t e d t h a t b o t h had nylon s t o c k i n g s over
t h e i r faces.
        On November 8 , 1972, Spielmann, Christensen and Green a g a i n

b u r g l a r i z e d D r . King's o f f i c e sometime between 5:45 p.m.                  and 8:00
p.m.,     t h i s time t a k i n g a b l a c k medical bag and v a r i o u s drugs.
      On November 9 , 1972, a t about 9:45 a.m.,                        Spielmann and Green,
a t gun p o i n t , a g a i n robbed t h e Medical Arts Pharmacy wearing nylon
s t o c k i n g s over t h e i r f a c e s .   M r . Dunham was on d u t y and recognized
Green from t h e previous robbery.                    Some r e d l i n , dexedrine and
demerol were taken i n t h e robbery.                    While t h e robbery was i n
p r o g r e s s a customer, Mrs. Aileen Zacher, e n t e r e d t h e pharmacy and
                                                                ..
observed the two men who ran from the pharmacy to a waiting car
driven by Christensen.   At this time a Mrs. AnnaClousing, with
her mother and son, were driving south on Willson Avenue and
observed what they described as a black-over-white 1964 or 1965
Buick leaving the scene of the crime.
    After police were notified of the robbery, roadblocks were
set up around Bozeman.   Instructions were given to look for a
Buick with a black top and white body, about a 1964 or 1965 model,
and two occupants, one of whom wore a pencil-line mustache,
appeared to be in his forties and wore a khaki coat.    The other
occupant was described as a younger, taller man with rather long
hair, wearing a khaki colored coat with a fur collar.
    Two Montana highway patrolmen, John Flynn and Kerry Keyser,
participated in the search setting a roadblock on U.S. Highway
191 at its intersection with Cottonwood Road. At approximately
11:OO a.m. they were notified to discontinue the roadblock.
While proceeding back toward Bozeman on U.S. 191, they noticed
a black-over-white 1967 Buick traveling the opposite direction.
The patrolmen turned and came up behind the Buick, which stopped
before the patrol car lights or siren were turned on.   The driver
of the Buick, Christensen, who was in his forties and had a black
pencil-line mustache, got out as the two patrolmen were walking
up on either side.   Both patrolmen looked into the Buick and
observed Green sitting in the front seat on the passenger side and
Spielmann sitting in the back seat. They also observed a khaki jacket
with a fur collar on the left side of the rear seat.    Patrolman
Keyser asked Christensen to come back to the patrol car with him.
Flynn remained at the other car talking to the other two men.
    Patrolman Keyser contacted Bozeman law enforcement officers
concerning the stopped vehicle and remained seated in the patrol
car with Christensen, questioning Christensen about the absence
of license plates on his car.   Christensen was also asked if
there was a gun in the Buick and he replied there was a gun on
the front seat under some books.   Patrolman Flynn walked back to
the patrol car from the Buick and asked Christensen if he could
look i n t o t h e trunk.         Christensen s a i d yes, and y e l l e d t o Green
t o push t h e button t h a t opened t h e trunk.                   Green pushed t h e r e -
l e a s e b u t t o n opening t h e trunk and i n i t Flynn saw another khaki
type j a c k e t .   I t appears Flynn closed t h e trunk once, and then
again asked Christensen i f he could look i n the trunk.                                 Green
again opened t h e trunk a t c h r i s t e n s e n ' s r e q u e s t , and t h i s time
Flynn took a black medical bag from t h e trunk.
      O f f i c e r s from t h e Bozeman c i t y p o l i c e and from t h e G a l l a t i n
County s h e r i f f ' s o f f i c e a r r i v e d on t h e scene i n response t o t h e
r a d i o n o t i f i c a t i o n from Keyser.      Spielmann, Christensen and Green
were placed under a r r e s t and advised of t h e i r r i g h t s .
      O November 10, 1972, M r . Harold Cain telephoned t h e G a l l a t i n
       n

County s h e r i f f ' s o f f i c e and informed them t h a t a bag containing
drugs had been found a t h i s wrecking yard t h e previous day by
a customer, M r . David Keith.                 Gerald Mell, a pharmicist who had
been employed a t t h e Medical A r t s Pharmacy, t e s t i f i e d a t t r i a l
concerning t h e s e drugs and i d e n t i f i e d them a s having come from
t h e Medical A r t s Pharmacy based upon inventory markings on t h e
c o n t a i n e r s and t h e f a c t t h e types of drugs corresponded with t h e
types missing a f t e r t h e robbery.               Green t e s t i f i e d t h a t Spielmann,
a t Christensen's r e q u e s t , had tossed t h e bag of drugs out of t h e
c a r window before t h e t h r e e were apprehended.
      Spielmann and Christensen r e t a i n e d s e p a r a t e counsel.                    Both
f i l e d i d e n t i c a l p r e t r i a l motions t o suppress t h e evidence seized
i n t h e November 9 searches              of t h e Buick automobile, and a j o i n t
hearing was had.           Defendants were t r i e d together without o b j e c t i o n
by defendants o r t h e i r r e s p e c t i v e counsel.
      O appeal defendants b r i n g t h r e e i s s u e s of e r r o r :
       n

      (1) Whether t h e d i s t r i c t c o u r t e r r e d i n denying defendants'
motions t o suppress evidence obtained i n t h e November 9 searches
of t h e Buick automobile?

      (2)    Whether p r e j u d i c i a l e r r o r r e s u l t e d from t h e c o n s o l i d a t i o n
of t h e cases f o r t r i a l ?
      (3)    Whether t h e d i s t r i c t c o u r t e r r e d i n denying motions t o
d i s m i s s on t h e b a s i s of i n s u f f i c i e n t independent evidence t o
c o r r o b o r a t e t h e testimony of t h e accomplice?
     I s s u e 1.        C e r t a i n f a c t s appear undisputed.        The November 9
s e a r c h e s of t h e automobile by t h e patrolmen were n o t pursuant
                    7'
t o a warrant l n c i d e n t t o a r r e s t and exceeded t h e scope of t h e
11
 p l a i n view d o c t r i n e " a s t o most of t h e evidence s e i z e d .             The
consent t o s e a r c h was given p r i o r t o t h e defendants being placed
under a r r e s t and informed of t h e i r r i g h t s .
     However, t h e f a c t t h a t s e a r c h was conducted on an automobile
t r a v e l i n g on a p u b l i c highway, pursuant t9 d e s c r i p t i v e informa-
t i o n known t o t h e law enforcement o f f i c e r s conducting t h e s e a r c h ,
                                   11
brings i n t o issue the             probable cause exception" developed i n
C a r r o l l v. United S t a t e s , 267 U.S.         132, 45 S.Ct.         280, 69 L ed 543;
Dyke v. Taylor Implement Mfg. Co., 391 U.S.                          216, 88 S.Ct.         1472, 20
L ed 2d 538; Chambers v. Maroney, 399 U.S.                         42, 48, 90 S.Ct.          1975,
26 L ed 2d 419, 426, 428; Coolidge v. New Hampshire, 403 U.S. 443,
91 S.Ct. 2022, 29 L ed 2d 564; and v a r i o u s o t h e r United S t a t e s
Supreme Court c a s e s which d i f f e r e n t i a t e between automobiles and
nonmovable premises.               The r a t i o n a l e upon which t h i s d i f f e r e n t i a -
t i o n i s p r e d i c a t e d i s s t a t e d i n Chambers:
             11
                 I n terms o f t h e circumstances j u s t i f y i n g a
     w a r r a n t l e s s s e a r c h , t h e Court has long d i s t i n g u i s h e d
     between an automobile and a home o r o f f i c e , I n
     C a r r o l l v. United S t a t e s , 267 US 132, 69 L Ed 543,
     45 S C t 280, 39 ALR 790 (1925), t h e i s s u e was t h e
     a d m i s s i b i l i t y i n evidence of contraband l i q u o r s e i z e d
     i n a w a r r a n t l e s s s e a r c h of a c a r on t h e highway.
     A f t e r surveying t h e law from t h e time of t h e adoption
     of t h e Fourth Amendment onward, t h e Court h e l d t h a t
     automobiles and o t h e r conveyances may be searched
     w i t h o u t a w a r r a n t i n circumstances t h a t would n o t
     j u s t i f y t h e s e a r c h w i t h o u t a w a r r a n t of a house o r
     an o f f i c e , provided t h a t t h e r e i s probable cause
     t o believe t h a t the c a r contains a r t i c l e s t h a t the
     o f f i c e r s a r e e n t i t l e d t o s e i z e . The Court expressed
     i t s holding a s f o l l o w s :
             11 1
                  W have made a somewhat extended r e f e r e n c e
                     e
     t o t h e s e s t a t u t e s t o show t h a t t h e guaranty of
     freedom from unreasonable s e a r c h e s and s e i z u r e s
     by t h e Fourth Amendment has been c o n s t h e d , p r a c t i - .
     c a l l y s i n c e t h e beginning of t h e Government, a s
     r e c o g n i z i n g a n e c e s s a r y d i f f e r e n c e between a s e a r c h
     of a s t o r e , dwelling house o r o t h e r s t r u c t u r e i n
     r e s p e c t of which a proper o f f i c i a l w a r r a n t r e a d i l y
     may be o b t a i n e d , and a s e a r c h of a s h i p , motor b o a t ,
     wagon o r automobile, f o r contraband goods, where
     i t i s n o t p r a c t i c a b l e t o s e c u r e a w a r r a n t because
     t h e v e h i c l e can be q u i c k l y moved o u t of t h e l o c a l i t y
     o r j u r i s d i c t i o n i n which t h e warrant must be sought.
               " ' ~ a v i n gt h u s e s t a b l i s h e d t h a t contraband
     goods concealed and i l l e g a l l y t r a n s p o r t e d i n an
     automobile o r o t h e r v e h i c l e may be searched f o r with-
     o u t a w a r r a n t , we come now t o c o n s i d e r under what
     circumstances such s e a r c h may be made. Jc Jc                          [Tlhose
     lawfully within the country, e n t i t l e d t o use the
     p u b l i c highways, have a r i g h t t o f r e e passage with-
     o u t i n t e r r u p t i o n o r s e a r c h u n l e s s t h e r e i s known
     t o a competent o f f i c i a l a u t h o r i z e d t o s e a r c h , probable
     cause f o r b e l i e v i n g t h a t t h e i r v e h i c l e s a r e c a r r y i n g
     contraband o r i l l e g a l merchandise.                        *
                                                                     Jc


                he he measure of l e g a l i t y of such a s e i z u r e
     i s , t h e r e f o r e , t h a t t h e s e i z i n g o f f i c e r s h a l l have
     r e a s o n a b l e o r probable cause f o r b e l i e v i n g t h a t
     t h e automobile which he s t o p s and s e i z e s has con-
     traband l i q u o r t h e r e i n which i s b e i n g i l l e g a l l y
     transported.'            **      *
               "The Court a l s o noted t h a t t h e s e a r c h of an
     a u t o on probable c a u s e proceeds on a t h e o r y wholly
     d i f f e r e n t from t h a t j u s t i f y i n g t h e s e a r c h i n c i d e n t
     t o an a r r e s t :
                  he r i g h t t o s e a r c h and t h e v a l i d i t y of t h e
     s e i z u r e a r e n o t dependent on t h e r i g h t t o a r r e s t ,
     They a r e dependent on t h e r e a s o n a b l e cause t h e
     s e i z i n g o f f i c e r has f o r b e l i e f t h a t t h e c o n t e n t s
     of t h e automobile offend a g a i n s t t h e law.'


             II  Arguably, because of t h e p r e f e r e n c e f o r a
     m a g i s t r a t e ' s judgment, only t h e immobilization of
     t h e c a r should be permitted u n t i l a s e a r c h w a r r a n t
     i s o b t a i n e d ; a r g u a b l y , only t h e I l e s s e r ' i n t r u s i o n
     i s permissible u n t i l the magistrate authorizes the
     'greater.'             But which i s t h e ' g r e a t e r ' and which t h e
     I lesser'         intrusion i s i t s e l f a debatable question
     and t h e answer may depend on a v a r i e t y of circum-
     s t a n c e s . For c o n s t i t u t i o n a l purposes, we s e e no
     d i f f e r e n c e between on t h e one hand s e i z i n g and
     holding a c a r b e f o r e p r e s e n t i n g t h e probable c a u s e
     i s s u e t o a m a g i s t r a t e and on t h e o t h e r hand c a r r y i n g
     o u t an immediate s e a r c h without a w a r r a n t . Given
     probable cause t o s e a r c h , e i t h e r c o u r s e i s r e a s o n a b l e
     under t h e Fourth Amendment I I            .
     The d e t e r m i n a t i o n made by t h e t r i a l c o u r t b e f o r e e n t e r i n g
i t s o r d e r denying d e f e n d a n t s ' motions t o suppress and t h e d e t e r -
mination t h i s Court must make i s :                   Did t h e patrolmen conducting
t h e s e a r c h o f t h e automobile have probable cause t o b e l i e v e i t
was c a r r y i n g contraband o r s t o l e n p r o p e r t y from t h e robbery of
t h e Medical A r t s Pharmacy a s h o r t time p r i o r t o t h e search'
     A g e n e r a l d e f i n i t i o n of probable c a u s e i s s t a t e d i n United
S t a t e s v. Thompson, 420 F.2d 536, 539 (3rd C i r , ) :
               II
                One need n o t have evidence which would j u s t i f y
      a c o n v i c t i o n ; probable cause e x i s t s i f t h e f a c t s and
      circumstances known t o t h e o f f i c e r would warrant a
      prudent man i n b e l i e v i n g t h a t t h e o f f e n s e has been o r
      i s being committed. On t h e o t h e r hand, probable cause
      means more than a b a r e s u s p i c i o n , t h e l i n e between
      mere s u s p i c i o n and probable cause 'must be drawn by
      an a c t of judgment formed i n t h e l i g h t of t h e p a r t i -
      c u l a r s i t u a t i o n and w i t h account taken of a l l t h e
      circumstances. 1 I 1
      The b a s i s of t h e probable cause e x i s t i n g i n Chambers was
a d e s c r i p t i o n of a c a r and occupants f u r n i s h e d by t h e v i c t i m
of a s e r v i c e s t a t i o n robbery and two teenage o b s e r v e r s .                     Officers
were seeking a b l u e compact s t a t i o n wagon c a r r y i n g f o u r men,
one of whom was wearing a green sweater and one of whom was
wearing a t r e n c h c o a t .        I n t h e i n s t a n t c a s e , o f f i c e r s had i n -
formation which was a s p a r t i c u l a r and r e l i a b l e ; which matched
t h e d e f e n d a n t s , t h e i r c l o t h i n g , and t h e i r automobile a s c l o s e l y
                      -
a s t h a t i n Chambers.
      Accordingly, t h e t r i a l c o u r t was c o r r e c t i n denying d e f e n d a n t s '
motions t o suppress evidence obtained i n t h e i n i t i a l s e a r c h e s .
      I s s u e 2.    Whether p r e j u d i c i a l e r r o r r e s u l t e d from c o n s o l i -
d a t i o n of t h e c a s e s f o r t r i a l ?    Both Spielmann and C h r i s t e n s e n r e -
t a i n e d and were r e p r e s e n t e d by s e p a r a t e paid counsel.               Neither
defendants nor t h e i r r e s p e c t i v e counsel o b j e c t e d t o c o n s o l i d a t i o n
p r i o r t o o r during t r i a l .        Neither of defendants1 t r i a l c o u n s e l
p a r t i c i p a t e d i n t h i s appeal.
      The c a s e precedent c i t e d by defendants i n support of t h i s
i s s u e i n v o l v e s i n s t a n c e s o f f a i l u r e of t h e t r i a l c o u r t t o
a p p o i n t s e p a r a t e counsel o r d e n i a l of a r e q u e s t t o allow s e p a r a t e
trials.       I n l i g h t of t h e undisputed f a c t s t h a t b o t h Spielmann
and C h r i s t e n s e n were r e p r e s e n t e d a t t r i a l by competent c o u n s e l
of t h e i r own c h o i c e and t h a t a t no t i m e p r i o r t o appeal was t h i s
o b j e c t i o n r a i s e d , we f i n d t h e t r i a l c o u r t d i d n o t e r r i n con-
ducting a j o i n t t r i a l .
      I t o f t e n happens t h a t a j o i n t t r i a l w i t h two p a r t i c i p a t i n g

a t t o r n e y s can b e an advantageous t a c t i c o r s t r a t e g y .              Hindsight
has g r e a t advantage over f o r e s i g h t , i n t h a t i t i s always 20-20.
A f t e r e l e c t i n g a p a r t i c u l a r c o u r s e of s t r a t e g y , a defendant
cannot a s s i g n a s e r r o r on a p p e a l t h e f a c t t h a t h i s d e f e n s e was
u n s u c c e s s f u l , p r e d i c a t e d on t h e s u p p o s i t i o n t h a t a n o t h e r a l t e r n a -
t i v e would have been s u c c e s s f u l .               S t a t e v. Meidinger,                    Mont    .
            ,   502 P.2d 58, 29 St.Rep.               861; Henry v. M i s s i s s i p p i , 379
U.S.        443, 85 S.Ct. 564, 13 L ed 2d 408.
       I s s u e 3.          Whether t h e d i s t r i c t c o u r t e r r e d i n denying motions
t o d i s m i s s on t h e b a s i s of i n s u f f i c i e n t independent evidence t o

c o r r o b o r a t e t h e testimony of t h e accomplice?                       This i s s u e i s pre-
d i c a t e d on s e c t i o n 94-7220, R.C.M.               1947, which provides:
       II
         A c o n v i c t i o n cannot b e had on t h e testimony of
       an accomplice, u n l e s s he i s c o r r o b o r a t e d by o t h e r
       evidence, which i n i t s e l f , and without t h e a i d of
       t h e testimony of t h e accomplice, tends t o connect
       t h e defendant w i t h t h e commission o f t h e o f f e n s e ;
       and t h e c o r r o b o r a t i o n i s n o t s u f f i c i e n t , i f i t merely
       shows t h e commission of t h e o f f e n s e , o r t h e circum-
       stances thereof. "
       Whether t h e r e i s s u f f i c i e n t independent c o r r o b o r a t i o n of an
accomplice's testimony tending t o connect a defendant w i t h t h e
commission of t h e o f f e n s e charged i s a determination of law which
must b e made by t h e t r i a l c o u r t .               S t a t e v. Moran, 142 Mont. 423, 384
P.2d 777; S t a t e            Y.   Dess, 154 Mont. 231, 237, 462 P.2d 186.
       Here, we f i n d s u f f i c i e n t c o r r o b o r a t i n g evidence i n t h e record
from s t a t e ' s w i t n e s s e s t o warrant submission of t h i s c a s e t o t h e

jury:           M r . D.G.     Dunham; Mrs. Anna Clousing and h e r son David;
Mrs. Aileen Zacher, who saw t h e defendants and t h e i r c a r d u r i n g
t h e commission of a robbery; D r . Edward King; M r . Gerald Mell;
M r . Harold Cain; Patrolmen Flynn and Kyser; and                                     M r . David Keith.
       The requirement and a p p l i c a t i o n of s e c t i o n 94-7220, R.C.M.
1947, was explained i n Dess:
       "* +< * Appellant s u g g e s t s t h a t t h e evidence, inde-
       pendent of t h e testimony of an accomplice, must
       prove him g u i l t y beyond a r e a s o n a b l e doubt. This
       i s n o t t h e law i n Montana, however. Though t h e r e must
       be some independent evidence connecting t h e defendant
       t o t h e crime, i t need n o t be s u f f i c i e n t a l o n e t o s u s t a i n
       a c o n v i c t i o n . The j u r y can c o n s i d e r t h e testimony of
       t h e accomplice and g i v e t h e testimony whatever weight
       they d e s i r e . I n S t a t e v. Donges, 126 Mont. 341, 251 P.2d
       254 (1952), t h e Court s t a t e d a t page 347, 251 P.2d a t
       page 257:
                     11 I
                        The evidence which c o r r o b o r a t e d Bungard
            could be f u r n i s h e d by t h e defendants. I t could be
            c i r c u m s t a n t i a l . I t need n o t extend t o every f a c t
            t o which Bungard t e s t i f i e d and need n o t b e s u f f i -
            c i e n t t o j u s t i f y a c o n v i c t i o n o r e s t a b l i s h a prima
            f a c i e c a s e of g u i l t ; i t being s u f f i c i e n t i f i t
            tends t o connect defendants w i t h t h e commission of
            t h e crime. Whether i t tends t o do so i s a q u e s t i o n
            of law, w h i l e i t s w e i g h t - - i t s e f f i c a c y t o f o r t i f y
            t h e testimony of Bungard and r e n d e r h i s s t o r y t r u s t -
            worthy--is a m a t t e r f o r t h e c o n s i d e r a t i o n of t h e
            jury.        S t a t e v. Cobb, 76 Mont. 89, 245 P. 265. I I I
            From o u r examination of t h e r e c o r d , we f i n d no p r e j u d i c i a l
      error.       The j u r y was p r o p e r l y i n s t r u c t e d ; t h e r e was amply sub-
      s t a n t i a l c r e d i b l e evidence p r o p e r l y b e f o r e i t upon which t o b a s e
      i t s v e r d i c t of g u i l t y .
            The judgment of c o n v i c t i o n i s a f firmed,:
                                                                    ,'
                                                                    f




                                                                 Justice




d
 ,"   /'      Chief J u s t i c e




              Justices U


      -;r3-d--dr-L--'-i           ----   *--->-I.---d-

       Hon. Edward T . D u s s a u l t , D i s t r i c t
       Judge, s i t t i n g f o r J u s t i c e John
       Conway Harrison.